TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00770-CV


     Appellant, Robert Charles Lowry, M.D. // Cross-Appellant, Texas Medical Board

                                                v.

      Appellee, Texas Medical Board // Cross-Appellee, Robert Charles Lowry, M.D.


                FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-18-006654, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



             CONCURRING AND DISSENTING OPINION


               I do not join the Court’s analysis but concur in the Court’s judgment to the extent

that it affirms the Texas Medical Board’s final order. I otherwise dissent. I would conclude that

there is substantial evidence to support the Board’s finding that Dr. Lowry directly or indirectly

employed and associated in the practice of medicine with a physician whose license had been

suspended, see Tex. Occ. Code § 164.052(a)(14), (15), and its findings and conclusions that

Dr. Lowry violated the standard of care and record keeping requirements and failed to use proper

diligence in his professional practice, see id. § 164.051(a)(1), (3), (6); 22 Tex. Admin. Code

§§ 165.1(a) (Tex. Med. Bd., Medical Records), 190.8(1) (Violation Guidelines). Thus, I would

affirm the Texas Medical Board’s final order.
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: June 11, 2021




                                              2